Citation Nr: 0011753	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-03 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for chronic fatigue.

3.  Entitlement to service connection for multiple joint 
pain.

4.  Entitlement to service connection for anthrax and nerve 
gas inoculations.

5.  Entitlement to service connection for shortness of 
breath.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active duty for training purposes from 
November 1983 to May 1984, and active military duty from 
January 1989 to June 1995.  This case comes before the Board 
of Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Montgomery, Alabama (hereinafter RO).


FINDING OF FACT

1.  There is no medical evidence of record that the veteran 
currently has a chronic headache disorder, a chronic fatigue 
disorder, a chronic multiple joint pain disorder, and 
residuals of anthrax and nerve gas inoculations.

2.  There is no medical evidence showing a nexus between the 
veteran's clinical diagnosis of exercise induced asthma and 
service.



CONCLUSION OF LAW

The claims of entitlement to service connection for a 
headache disorder, chronic fatigue, multiple joint pain, 
anthrax and nerve gas inoculations, and shortness of breath 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the [VA] shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  See 38 C.F.R. 
§38 U.S.C.A. § 1154(b) (West 1991).  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  

38 C.F.R. § 3.317 (1999) provides that a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of § 3.317 may be service connected, 
provided that such disability became manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2001 
and by history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317 (a)(1).  For purposes of § 3.317, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, nonmedical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317 
(a)(2).  In the instant case, § 3.317 is not for 
consideration as there is no evidence of record of a chronic 
disability that became manifest either during active military 
service during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001, and cannot 
be attributed to any known clinical diagnosis.  

A.  Headache Disorder

The veteran's service medical records reveal that in 1991 the 
veteran complained of congestion, rhinorrhea, headaches, 
weakness, and numbness.  The examination found maxillary 
sinus tenderness and inflamed nasal mucosa.  Clinical notes 
in September 1993 reported complaints of headaches and chest 
pain.  X-rays at that time indicated a sinus infection.  An 
examiner in August 1994 associated the veteran's complaints 
of headaches with recurring nightmares.  An August 1994 
neurology examination was normal and the examiner opined that 
the veteran's headaches were most likely related to 
post-traumatic stress disorder and panic disorder.  
Thereafter, in September 1994, localized headaches due to 
sinus pressure were found.  In October 1994, a history of 
recurrent headaches, which decreased on Prozac was reported.  
On examination, no abnormalities, other than psychiatric, 
were found.  A periodic examination dated in April 1995, 
reported recurrent headaches, that decreased on Prozac.  

Subsequent to active duty service, at a VA examination dated 
in August 1995, the veteran complained that exposure to 
aerosolized gas precipitated tiredness and a three day 
headache.  On hospitalization for psychiatric complaints in 
January 1996, the veteran complained of headaches.  The 
diagnosis was depression.

The veteran testified at a video hearing before the Board in 
January 2000, that upon her return from her service in the 
Persian Gulf, she began to experience headaches.  Thereafter, 
during a stressful situation, she noticed the pain had moved 
from her face "down to my arm."  The veteran reported that 
at that time, it was no longer a headache but a burning 
sensation.  After another stressful situation, the burning 
sensation "progressed down to below the waistline" on her 
right side.  The veteran stated that when she experienced 
these headaches, she could not tolerate noise or light and 
was unable to cope until it subsided, usually after three 
days.  The veteran then testified that the burning sensation 
began while serving in the Persian Gulf.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  No medical evidence has been 
presented or secured to render plausible a claim that the 
veteran currently has a chronic primary headache disorder.  
Moreover, there is no evidence in the service medical records 
that the veteran had a primary headache disorder in service.  
Service medical records reveal that the complaints of 
headaches shown in service were associated to other 
disorders.  The veteran's lay testimony is competent to 
establish the observation of symptoms; however, her testimony 
is not competent to establish the etiology of her current 
complaints.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Espiritu v. Derwinski, 2 
Vet. App. 492,  495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, the Board concludes that the 
claim for entitlement to service connection for a chronic 
headache disorder is not well grounded, and must be denied.  

B.  Chronic Fatigue

Service medical records report complaints of fatigue in 
August 1993.  It was recommended that the veteran's 
psychiatric medication be decreased.  Thereafter, in 
September 1993, the veteran complained of sleep impairment, 
and decreased energy, motivation, and concentration.  The 
diagnosis was an increase in adjustment disorder symptoms.  
The veteran complained of tiredness in August 1994, which was 
associated with recurring nightmares.  Thereafter, the 
veteran reported that she was very easily fatigued, and was 
limited to essentially climbing two flights of stairs without 
stopping.  The veteran was hospitalized in August 1994 with 
complaints of exercise induced hand numbness, tingling, 
shortness of breath, burning in her airways, and easy 
fatigability.  The diagnosis was exercise induced symptoms, 
likely to be heightened awareness of the symptoms of poor 
physical conditioning.  A periodic examination conducted in 
October 1994 found no abnormalities except psychiatric.  

Subsequent to active duty service, a VA examination in August 
1995 reported complaints of fatigue and being tired, but not 
sleepiness.  The veteran noted that exposure to aerosolized 
gas precipitated tiredness and a three day headache.  A 
military temporary disability retired list examination 
conducted in August 1997, reported complaints of being tired.  
The veteran testified before the Board, that she had no 
energy and would become so tired and fatigued that she had to 
lie down.  She stated that she first noticed her fatigue upon 
her return from the Persian Gulf.  

With regard to the issue of entitlement to service connection 
for a chronic fatigue, no medical evidence has been presented 
or secured to render plausible a claim that the veteran 
currently has such a disorder.  Moreover, there is no 
evidence in the service medical records that the veteran had 
a chronic fatigue syndrome while in service.  The service 
medical records indicate that the veteran's complaints of 
fatigue were due to her psychiatric disorder, or fail to 
report any diagnosis with regard to her complaints of 
fatigue.  As noted above, the veteran's lay testimony is 
competent to establish the observation of symptoms; however, 
medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  As there is no medical evidence of a current 
disorder, the claim for entitlement to service connection for 
chronic fatigue is not well grounded, and must be denied.  

C.  Multiple Joint Pain

Records from the veteran's first period of active duty 
service reveal a diagnosis of right levator syndrome and 
right Achilles tendon plantar fasciitis in January 1984.  
Thereafter, a right wrist sprain and low back pain were 
reported.  During her second period of service, a limited 
bone scan in July 1992, found a diffuse increased uptake of 
radiopharmaceutical present within both tibiae, consistent 
with stress phenomenon or shin splints, otherwise there were 
no other significant abnormalities noted in the lower 
extremities.  A questionable strain of the right shoulder was 
found in February 1994, and an overuse injury of the legs was 
reported in April 1994.  In June 1994, the veteran stated 
that she had muscle pain, but did not have joint pain.  A 
periodic examination in August 1994, found no abnormalities 
of lower or upper extremities.  On examination in September 
1994, full range of motion of all joints without tenderness, 
deformity, or inflammation was found.  An x-ray of the right 
tibia and fibula at that time was without abnormality.  A 
periodic examination conducted in October 1994, found no 
musculoskeletal abnormalities.  
Thereafter, a periodic examination in April 1995, found no 
abnormalities of the upper and lower extremities, spine or 
other musculoskeletal system.  

Subsequent to active military duty, a VA examination 
conducted in August 1995, reported complaints of pain in the 
knees, ankles, and hips, especially at night, with the most 
pain in the hips and inner aspects of the upper legs.  On 
examination, there was no atrophy and full range of motion of 
all joints, passively, was reported.  The examination did not 
reflect any disease or injury.  While hospitalized for 
another disorder in April 1996, the veteran complained of 
pain in lower extremities and hips.  VA outpatient treatment 
records in May 1996, reported complaints of joint pain and 
muscle spasms, and numbness in the right extremities.  A 
military temporary disability retired list examination 
conducted in August 1997 reported right-sided body pain of an 
unknown etiology.

At a VA examination conducted in April 1998, the veteran 
complained of pain in the groin area, knee joints, and calf 
muscle cramps and spasm, without morning stiffness or 
swelling.  The examination revealed that knee joints had no 
swelling effusion or inflammatory signs and no tenderness.  
Patellar compression produced no pain and full range of 
motion in both knees was present.  Deep knee bends were 
performed normally and gait was unremarkable.  Her ankles, 
feet, shoulders, and hands were unremarkable, with no 
deformities.  X-rays revealed no abnormalities of the knee 
joints.  The diagnoses included history of musculoskeletal 
and joint pains, mainly groin and knee pain, and calf muscle 
cramps without evidence of objective findings.  Based on a 
review of the findings and the medical record, the examiner 
concluded that there was no evidence of joint disease found 
on the examination or on previous examinations.  The examiner 
of the VA examination conducted in July 1998, concluded that 
the veteran had severe depressive symptoms with some 
arthralgias, mainly of the knee joints, but with no evidence 
to suggest a mixed connective tissue disorder.  At a military 
temporary disability retired list examination conducted in 
October 1998, the veteran reported that the VA told her she 
may have lupus.  

The veteran testified at her hearing that she began to 
experience pain in her joints from her waist down after 
beginning physical training upon her return from the Persian 
Gulf.  She further testified that the pain was in her right 
shoulder and right hip.  The veteran stated that she has been 
prescribed elastic stockings for her legs to help her sleep 
at night.  

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Caluza, 7 Vet. App. at 505.  
The veteran's lay testimony is competent to establish the 
observation of symptoms; however, her testimony is not 
competent to establish a current medical diagnosis.  See 
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
No medical evidence has been presented to render plausible a 
claim that the veteran currently has a multiple joint 
disorder.  The medical records of evidence reveal complaints 
of pain, without objective findings.  The United States Court 
of Appeals for Veterans Claims (hereinafter Court) has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, 1999).  Accordingly, the Board concludes that 
the claim for entitlement to service connection for multiple 
joint pain is not well grounded, and must be denied.  

D.  Anthrax and Nerve Gas Inoculations

In a Persian Gulf War questionnaire dated in June 1994 the 
veteran stated that she did not know if had been immunized 
against anthrax, but that she had ingested the drug 
pyridostigmine to protect against nerve agents.  She noted 
that she had experienced chills, fever, changes in sleep and 
dreams, memory loss, stomach pain, excessive sweating, 
headaches, changes in mood, dry mouth, and difficulty in 
concentration as side effects of pyridostigmine bromide, but 
denied joint pain.  She stated that she did not see a doctor 
regarding these side effects.

The veteran testified before the Board that she received an 
anthrax injection and pyridostigmine bromide tablets while 
serving in the Persian Gulf.  The veteran indicated after she 
took the pyridostigmine bromide tablets her hands started 
shaking and her vision was blurry.  She further testified 
that these medications weakened her immune system causing her 
to experience allergies.  Nevertheless, there is no medical 
evidence of residuals of anthrax and nerve gas inoculations, 
either in service or currently.  Accordingly, the claim of 
entitlement to service connection for anthrax and nerve gas 
inoculations, is not well grounded and must be denied.  

E.  Shortness of Breath

The veteran's active military medical records reveal that in 
1991, she experienced increased breathing and tightness in 
chest during panic attacks.  A chest x-ray in March 1993 was 
within normal limits.  In September 1993, the veteran was 
diagnosed with bronchitis and sinusitis.  A chest x-ray found 
a possible nodule in the right upper lung.  However, a repeat 
x-ray in July 1994 was normal, without evidence of the nodule 
density.  Although the veteran complained of shortness of 
breath and wheezing at that time, pulmonary function tests 
were normal, both before and after exercise.  Thereafter, in 
August 1994, the veteran complained of shortness of breath, 
coughing fits, and the inability to run.  She also complained 
of exercise induced hand numbness, tingling, burning in 
airways, and easy fatigability.  The diagnosis was exercise 
induced symptoms, likely to be heightened awareness of the 
symptoms of poor physical conditioning.  A chest x-ray in 
September 1994 was normal.  A periodic examination conducted 
in October 1994, reported a history which associated the 
veteran's shortness of breath with sinusitis.  The 
examination found no lung or chest abnormalities and the 
examiner associated the veteran's complaints of shortness of 
breath with her panic attacks.  Thereafter, a April 1995 
periodic examination reported a history of shortness of 
breath with exercise, but the examiner noted a normal 
pulmonary function test.  The examination found no 
abnormalities of lungs and chest.  

Subsequent to active military duty, a VA examination 
conducted in August 1995, reported complaints of shortness of 
breath that were frequently high in the chest, not in the 
lungs, along with a burning sensation.  The examination 
reflected that the lung fields were clear, with normal 
excursion of the chest.  The examiner commented that the 
veteran became short of breath merely from the gait and 
stance testing, and then during replacing her clothing and 
tying her shoes.  However, spirometry data was normal.  The 
diagnoses included chronic allergic rhinitis, clinically.  
Thereafter, a chest x-ray, spirometry, and pulmonary function 
test conducted in November 1996 were normal.  A clinical 
diagnosis of history of sinusitis, bronchitis, and exercise 
induced asthma with normal x-rays and examination was made.  
At a military temporary disability retired list examination 
conducted in August 1997, the veteran related that she took 
Vancenase, one to two inhalations a day, and a gray-colored 
inhaler for asthma.  At a VA examination conducted in April 
1998, the veteran reported being exposed to oil fire smoke 
during the Persian Gulf War and had been told she had 
traumatic induced asthma.  On examination, lungs were clear 
with normal breath sounds, and no adventitious sounds were 
heard.  A pulmonary function test was normal, with a mild 
response to bronchodilator.  The clinical diagnoses included 
exercise induced asthma.  At a military temporary disability 
retired list examination conducted in October 1998, the 
diagnoses included a history of asthma.

The veteran testified that she first experienced shortness of 
breath when she returned from the Persian Gulf and began 
physical training.  She stated that while on active duty, she 
was prescribed an inhaler which minimized the shortness of 
breath and was told that she had traumatic induced asthma.  
The veteran testified that she does not regularly use the 
inhaler unless she has an attack.  

Although the veteran contends that her currently diagnosed 
exercise induced asthma is related to service, there is no 
medical evidence on file linking this diagnosis to service or 
to any incident of service.  The service medical records 
report complaints of shortness of breath, however, these 
complaints were either linked to the veteran's 
service-connected sinusitis or psychiatric disorders.  
Spirometries and pulmonary function tests were all normal, to 
include after exercise.  As there is no competent evidence 
that provides the required nexus between military service and 
the current clinical diagnosis of exercise induced asthma, 
service connection for shortness of breath is not warranted.  



ORDER

The claims of entitlement to service connection for a 
headache disorder, chronic fatigue, multiple joint pain, 
anthrax and nerve gas inoculations, and shortness of breath 
are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

